                   Case 1:20-cr-00073-TSE Document 8 Filed 06/26/20 Page 1 of 1 PageID#
Criminal Case Cover Sheet
                                                                                        11
                                                                                      U,S, District Court
                                        FILED;|REDACTED

Place of Offense;                      r~| Under Seal                                                 Judge Assigned:         T.S. Ellis,


City:       Alexandria                 Superseding Indictment:                                        Criminal No.            1:20-cr-"^'^
County:                                Same Defendant:                                                  New Defendant:


                                        Magistrate Judge Case No                                      Arraignment Date:

                                       Search Warrant Case No.                                        R. 20/R.40 From:

Defendant Information:


Defendant Name: Thomas Richard            Galloway               Alias(es):                           □ Juvenile FBI No.

Address:                 Wash ington DC

Employment:

Birth Date: 1977                SSN:                        Sex:        Male           Race: White               Nationality:     USA


Place of Birth: Germany               Height:   5'9"   Weight:   200           Hair: Brown   Eyes: Brown         Scars/Tattoos:


Q Interpreter Language/Dialect:                                                     Auto Description:

Location/Status:


Arrest Date:                              □ Already in Federal Custody as of:                                       in:




n Already in State Custody                □ On Pretrial Release                 □ Not in Custody

[[] Arrest Warrant Requested              □ Fugitive                            □ Summons Requested

□ Arrest Warrant Pending                  □ Detention Sought                    n Bond

Defense Counsel Information:


Name:        Amy Wilson                                                □ Court Appointed       Counsel Conflicts:

Address: 4015 Chain Bridge Road, Suite I Fairfax, VA 22030             ^ Retained

Phone:       (571)733-8867                                             □ Public Defender                                  Federal Public Conflicted Out

U.S. Attorney Information:

AUSA(s): Carina A. Cuellar                                                       Phone: 703-299-3700                Bar No.

Complainant Agency - Address & Phone No. or Person & Title:

 DEA SA Kendrah Peterson

U.S.C. Citations:         Code/Section                   Offense Charged                             Countfsl             Canital/Felony/Misd./Pettv

   Set 1:           21 U.S.C. § 846              Conspto Dis 50 grams Meth                                                 Felony


   Set 2:


   Date:            3/9/2020                     AUSA Signature:                                                            may be continued on reverse
